DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of Applicant’s argument, the Examiner has decided to issue another non-final office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (Pub. No.: US 2013/0224988 A1) in view of Van Horn (US patent 4,192,570). 
Regarding claim 15, Bishop discloses an electrical connection device for connecting to an insulated conductor (44) including an electrical conductor (48) surrounded by insulation material, the electrical connection device comprising:
a dielectric body (46) having at least one channel for receiving the insulated conductor; a cap (12) made of a non-conductive material that is movable in relation to the dielectric body between an open position and a closed position; and at least one insulation displacement blade in the at least one channel (20). However, Bishop fails to explicitly disclose cap being permanently connected to the dielectric body. Van Horn discloses a cap (10), a base (21) with blades (23, 24), and the conductors (16) being permanently 
Regarding claim 16, Bishop and Van Horn disclose a latching arrangement(124,
126) that prevents the cap from being disconnected from the dielectric body when the cap (20) is in the open position and prevents the cap from being displaced from the closed positon once the cap has been moved to the closed position.
Regarding claim 17, Bishop and Van Horn disclose the latching arrangement comprises a ratchet mechanism (124, 126).
Regarding claim 18, Bishop and Van Horn disclose the ratchet mechanism
comprises a pair of arms (124, 126) extending from a bottom side of the cap (20) into a mating pair of recesses in the dielectric body, each arm including a plurality of teeth that engage a pawl in the corresponding recess.
                                               Response to Amendment/Argument
Applicant's arguments with respect to claims 1-25 have been considered but are moot in view of the new ground(s) of rejection.
                                       Conclusion
Claims 1-14 and 19-25 are allowed over the prior art. See Examiner’s argument mailed on 8/12/2021: page 7, second paragraph and page 8, second paragraph overcome the previous rejection.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.

 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                             	         11/15/2021